TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00346-CR
                                     NO. 03-06-00347-CR



                               Jennifer Kay Orourke, Appellant

                                                v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
                    NOS. D-1-DC-06-200867 & D-1-DC-06-200868
               HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Jennifer Kay Orourke seeks to appeal judgments of conviction for possession of

methamphetamine and forgery. The trial court has certified that these are plea bargain cases and

Orourke has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeals are dismissed. See id.

rule 25.2(d).



                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: July 6, 2006

Do Not Publish